Citation Nr: 1438855	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for upper respiratory infection.

2.  Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from December 1985 to May 2009.  He also served in the Navy Reserve from May 1984 to December 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which decreased the disability rating assigned for upper respiratory infection and denied entitlement to a compensable disability rating for allergic rhinitis. 


FINDINGS OF FACT

The Veteran submitted a written statement in June 2014, prior to the promulgation of a decision, withdrawing his appeal for increased disability ratings for upper respiratory infection and allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to increased ratings for upper respiratory infection and allergic rhinitis have been met.  38 U.S.C.A. §§ 7105(a), (b)(2), (d)(5), 7108 (West 2002); 38 C.F.R. § 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or an authorized representative may withdraw a substantive appeal in writing, or on record during a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b)(3).  

In a written June 2014 submission, the Veteran requested that the Board withdraw his appeal.  As no allegations of errors of fact or law remain for appellate consideration, the Board lacks jurisdiction over the appeal and it must be dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal is dismissed.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


